Carpenter, J.
This suit is brought to recover upon a policy issued by defendant insuring the life of plaintiff’s husband, George W. Burnham. The policy was dated August 22, 1902. The insured died November 17, .1902. For the premium, which was not paid in cash, the insured gave a note, of which the following is a copy:
*85“$74.75. Detroit, Mich. August 28th, 1902.
“ November 10th, 1902,1promise to pay to the order of the Michigan Mutual Life Insurance Company, seventy four and -jfv dollars. Value received.
“ Due November 10, 1902.
“ Send to office for collection.
[Signed] “ Geo. W. Burnham, 1034 — 14th Ave.”
This note was made by filling out a printed blank. The words in italics show what the blank was before it was filled out. The note was past due and unpaid when the insured died. The application contained this clause:
“ If the first or any subsequent premium on the policy shall be settled wholly or in part-by note or other obligation, * * * such settlement shall not be deemed a payment, but only an extension of time for the payment of such premium, and, if such note or other obligation or any renewal thereof shall not be fully paid when due, then for any loss incurred while such note or obligation remains due or unpaid the company shall not be liable.”
The trial court held that under these circumstances there could be no recovery, and directed a verdict in defendant’s favor.
Plaintiff’s counsel concedes that this ruling would be correct were it not for the writing on said note: “ Send to office for collection.” He contends that this writing is a part of the note; that it obligated defendant to send the note to the office of the Detroit Journal, where the insured was employed; and that, because this was not done, defendant itself was in default, and therefore plaintiff was entitled to recover. The learned circuit judge decided that the writing under consideration was not a part of the note, but, like the writing just above, “Due November 10th, 1902,” was a mere memorandum for the convenience of defendant itself. It is unnecessary to determine the correctness of this conclusion; for, if the memorandum in question is a part of the note, as plaintiff’s counsel contends, there is no competent testimony in this case from which the jury could infer that the office referred to was that of the Detroit Journal. On the con*86trary, the only permissible inference is that it was the office of defendant. The trial court, therefore, properly directed a verdict in defendant’s favor.
The judgment is affirmed.
Grant, Blair, Montgomery, and Ostrander, JJ., concurred.